DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 26 March 2021 and supplemental response dated 9 July 2021 are hereby acknowledged. The supplemental response dated 9 July 2021 is entered. Claims 13-18 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are not necessitated by applicant’s amendments. For this reason, the present action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP 2173.05(g).
In this case, claim 13 simply recites a sizing agent adhered carbon fiber bundle, which is well known in the art, and then recites a new function of the invention, a spontaneous dispersibility, without providing any structure, materials, or steps that accomplish the function. While claim 14 does recite a general structure for the sizing agent and the amount used, the structure and amounts of sizing agent on a carbon fiber bundle as recited in claim 14 is known in the prior art, in particular by JP 2008-280624 A (“Wakabayashi”) as evidenced by JP 2004-204144 A (“Sakamoto”) and US 2011/0279546 (“Kihara”), as outlined with respect to claims 13 and 14 below.
The record suggests that this structure and amount of sizing agent does not necessarily achieve the recited function, and as such it is unclear what structure or method for accomplishing the recited result is encompassed therein. The remainder of claims 15-18 recite methods for use and production of the carbon fiber bundle, and do not provide any further structure or materials for achieving the 

Claim Rejections - 35 USC § 103
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-280624 A (“Wakabayashi”) as evidenced by JP 2004-204144 A (“Sakamoto”) and US 2011/0279546 (“Kihara”).
	As to claims 13 and 14, Wakabayashi teaches a sizing agent adhered to carbon fiber filament number of 12000, thus a carbon fiber bundle (paras. 0078, 0079). While Wakabayashi is silent as to the spontaneous dispersion ratio, this is a measurement of the wettability of the bundle in a matrix resin. Wakabayashi, moreover, teaches sizing agent compositions having the same composition as taught by applicant.
Wakabayashi teaches, as example 16, Table 3-2, the use of EPU-78-11, which as evidenced by JP 2004-204144 A, has the structure 

	
    PNG
    media_image1.png
    251
    490
    media_image1.png
    Greyscale

(paras. 0036-0038). The aforementioned structure contains the structure of formula (1-1) where X is a divalent aromatic group, and R1 and R2 are hydrogen and methyl group, and since the total of n1 and 
Example 16 of Wakabayashi contains 20 parts of EPU-78-11 (A-1), 45 parts of E157S70 (B) and 20 parts of epoxy 807 (C), such that the content of (A) is calculated as 23 parts by mass, (B) as 53 parts by mass, and (C) as 53 parts by mass with respect to 100 parts by mass of (A), (B), and (C), which are within the recited ranges. Furthermore, components (A), (B), and (C) are calculated as 85 % by mass of the entire sizing agent, which is within the recited range. Example 16 of Wakabayashi teaches 0.7 % of the sizing agent adhered to carbon fiber in the bundle (Table 3-2), which is within the range of claim 14.

	
    PNG
    media_image1.png
    251
    490
    media_image1.png
    Greyscale

(paras. 0036-0038). The aforementioned structure contains the structure of formula (1-1) where X is a divalent aromatic group, and R1 and R2 are hydrogen and methyl group, and since the total of n1 and 
Example 16 of Wakabayashi contains 20 parts of EPU-78-11 (A-1), 45 parts of E157S70 (B) and 20 parts of epoxy 807 (C), such that the content of (A) is calculated as 23 parts by mass, (B) as 53 parts by mass, and (C) as 53 parts by mass with respect to 100 parts by mass of (A), (B), and (C), which are within the recited ranges. Furthermore, components (A), (B), and (C) are calculated as 85 % by mass of the entire sizing agent, which is within the recited range. 
Example 16 of Wakabayashi teaches 0.7 % of the sizing agent adhered to carbon fiber in the bundle (Table 3-2), which is within the range. Furthermore, Wakabayashi teaches that wettability of the carbon fiber can be improved with a sizing agent in the range of 0.1 to 5.0% by mass of the carbon fiber. Since the example 16 of Wakabayshi is at the lower end of that range, it would be reasonable to expect that adjusting the amount of the sizing agent on the carbon fiber would increase the wettability (dispersibility) in a matrix resin, including to the recited spontaneous dispersibility.
As to claims 15 and 17, Wakabayashi teaches impregnating the carbon fiber, that is a bundle with thermosetting resin (para. 0080), and heating and curing (para. 0083).

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-280624 A (“Wakabayashi”) as evidenced by JP 2004-204144 A (“Sakamoto”) and US 2011/0279546 (“Kihara”) as applied to claim 13, further in view of US 2006/0099366 (“Takemoto”).
	Wakabayashi teaches the use of carbon fiber with sizing agents, including bundles, and teaches impregnating the carbon fiber, that is a bundle with thermosetting resin (para. 0080), and heating and curing (para. 0083), but does not teach filament winding or a pressure vessel. However, it is known from Takemoto that carbon fiber reinforced composites using carbon fiber and thermosetting matrix resins can be used to form pressure vessels by the filament winding method (para. 0004, paras. 0051-0054, showing use of carbon fiber, 0063-0065). As such, using the carbon fiber to form pressure vessels by filament winding using a matrix resin is an obvious end use of sized carbon fibers.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-280624 A (“Wakabayashi”) as evidenced by JP 2004-204144 A (“Sakamoto”) and US 2011/0279546 (“Kihara”) as applied to claim 14, further in view of US 2006/0099366 (“Takemoto”).
	Wakabayashi teaches the use of carbon fiber with sizing agents, including bundles, and teaches impregnating the carbon fiber, that is a bundle with thermosetting resin (para. 0080), and heating and curing (para. 0083), but does not teach filament winding or a pressure vessel. However, it is known from Takemoto that carbon fiber reinforced composites using carbon fiber and thermosetting matrix resins can be used to form pressure vessels by the filament winding method (para. 0004, paras. 0051-0054, showing use of carbon fiber, 0063-0065). As such, using the carbon fiber to form pressure vessels by filament winding using a matrix resin is an obvious end use of sized carbon fibers.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant’s arguments and supporting declaration have been considered. For this reason, the prior rejections of claim 13 have been withdrawn. However, new rejections based upon 35 USC 112(b) and 35 USC 103 have been entered above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764